Name: Commission Regulation (EEC) No 1868/90 of 2 July 1990 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-Member countries
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy;  political geography
 Date Published: nan

 3 . 7 . 90 Official Journal of the European Communities No L 170/39 COMMISSION REGULATION (EEC) No 1868/90 of 2 July 1990 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/90 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries Whereas Annex III to Regulation (EEC) No 19/82 should accordingly by modified by details of the authority of of the German Democratic Republic now empowered to issue export licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1 837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (4), as amended by Regulation (EEC) No 1249/90 0, relates in particular to licences issued in the framework of voluntary-restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; Whereas the German Democratic Republic has changed the authority empowered to issue export licences ; HAS ADOPTED THIS REGULATION : Article 1 In point VIII of Annex III to Regulation (EEC) No 19/82 : 'Nahrung Export import' is replaced by 'Anstalt fur landwirtschaftliche Marktordnung'. Article 2 This Regulation shall enter 3into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1990 . For - the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 275, 18 . 10. 1980, p. 2. (3) OJ No L 373, 31 . 12. 1987, p; 1 . (4) OJ No L 3, 7. 1 . 1982, p. 18 . V) OJ No L 121 , 12. 5. 1990, p. 26.